Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on April 15, 2022 is acknowledged.  Claims 1, 4, 18-22 were amended and claims 29-32 were newly added. Claims 1-32 are pending in the instant application.  

Election/Restrictions
Applicant elected with traverse Group 2 (claims 16-21 and new claims 29 and 31) drawn to a composition that encodes a molecule that inhibits PP2A and elected without traverse a fragment comprising amino acids 2132-2319 of SEQ ID NO:8 as molecule in the reply filed April 15, 2022.  After further review and amendment of the claims, claims 22-28, previously indicated as group 3 is now combined with claims 16-21 to be part of Group 2.  Below is a description of how Groups 1 and 2 (now including claims 16-32) are distinct and a revised restriction requirement rejoining groups 2 and 3.  
Inventions 1 and 2 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case product (invention 2, claims 16-32) can be used in other methods of treatment and in vitro activity assays.
 Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.\
The restriction is deemed proper and is made FINAL in this office action.  Claims 1-15 and 21, 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  
Claims 16-20, 22-26, 28-32 are examined on the merits of this office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 16 is objected to for the following minor informality: claim 16 contains the acronyms “PP2A” and “mAKAP”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., muscle specific A-kinase anchoring protein (mAKAP) and protein phosphatase 2 (PP2A). The abbreviations can be used thereafter.

Claims 19-20, 25-26 and 31-32 are objected to for the following informality: each of the aforementioned claims claim amino acids 2132-2319 of mAKAP but do not claim which sequence number or what sequence in particular Applicants are referring to.  However, it is clear based on the specification (see paragraph 0089) that amino acids 2132-2319 are referring to human mAKAP (SEQ ID NO:8).  Applicant should amend the claim to either include the SEQ ID NO:8 or 2132-2319 of human mAKAP.

	Claim 22 is objected to for the following informality: claim 22 claims “The composition of claim 16, comprising a vector that encodes a molecule that inhibits the anchoring of PP2A to mAKAP”.   Given the “a”, this limitation implies that the composition includes an additional molecule that inhibits the anchoring of PP2A to mAKAP.  Given what is found in the specification, It is suggested that Applicants amend claim 22 to recite “vector that encodes the molecule that inhibits..” 

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 16-19, 22-25, 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
Claim 16 claims “A composition comprising a nucleic acid that encodes a molecule that inhibits the anchoring of PP2A to mAKAP”. Claim16 provides no structure other that it is a nucleic acid sequence that encodes a peptide that has the function of inhibiting PP2A to mAKAP. Claim 17 claims “The composition of Claim 16, wherein the molecule comprises a fragment of mAKAP” which encompasses ANY fragment of mAKAP as little as a single amino acid. Claim 18 claims “an amino acid sequence having at least 90% sequence identity to a fragment of mAKAP” and claim 19 claims “a fragment of amino acids 2132-2319 of mAKAP” which encompasses any fragment of amino acids 2132-2319 as little as a single amino acid.  *Please also note that Applicants do not refer to a SEQ ID NO or s specific sequence with regards to 2132-2319.  The term “mAKAP” encompasses any mAKAP protein from any species and thus amino acids 2132-2319 could be different across different species.  For examination purposes and based on what is found in the specification, 2132-2319 will be interpreted as the amino acids of SEQ ID NO:8 (human mAKAP).  The amino acid sequence encompassing 2132-2319 is 187mer peptide.  The possibilities are vast for any peptide fragment of this sequence and peptides having at least 90% sequence identity to 2132-2319.  The possibilities are vast for any nucleic acid sequence encoding molecule that inhibits PP2A to mAKAP. The claims are broad with respect to the molecule that inhibits PP2A/mAKAP interaction.  
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of peptides that meet the structural requirements encompassed by the claims are also able maintain the same functional properties of inhibiting the anchoring of PP2A to mAKAP and maintaining phosphorylation of SRF (as described in instant claims 29-30).

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  In the instant case, Applicant’s disclose the sequences of rat and human mAKAP (see Figures 25-28) and the PBD sequence which comprises 2132-2319 (figure 28) and expression of the human PBD in AAV.   Applicants disclose that PP2A binding to mAKAPβ can be achieved via expression of mAKAPβ amino acids 2134-2314 and 2132-2319 (see Figure 19).
	As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes two fragments (amino acids 2134-2314 of rat mAKAP and 2132-2319 of human mAKAP) reduced to practice is not sufficient to exemplify the breadth of the genus given the claim encompasses any molecule that inhibits anchoring of PP2A and mAKAP or any fragment of mAKAP or amino acids 2132-2319.  One of ordinary skill in the art would not consider peptides reduced to practice representative of the full scope of the claimed genus.  Applicants provide little guidance with regards to what amino acids/sequences are required to retain the desired activities.
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
Applicants disclose the complete structure of rat and human mAKAP (see Figures 25-28)
	ii. Partial structure: 
	Applicant’s disclose the sequences of rat and human mAKAP (see Figures 25-28) and the PBD sequence which comprises 2132-2319 (figure 28) and expression of the human PBD in AAV.   Applicants disclose that PP2A binding to mAKAPβ can be achieved via expression of mAKAPβ amino acids 2134-2314 and 2132-2319 (see Figure 19).
	As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes two fragments (amino acids 2134-2314 of rat mAKAP and 2132-2319 of human mAKAP) reduced to practice is not sufficient to exemplify the breadth of the genus given the claim encompasses any molecule that inhibits anchoring of PP2A and mAKAP or any fragment of mAKAP or amino acids 2132-2319.  One of ordinary skill in the art would not consider peptides reduced to practice representative of the full scope of the claimed genus.  Applicants provide little guidance with regards to what amino acids/sequences are required to retain the desired activities.

	iii. Physical and/or chemical properties: 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of the molecule/peptide/fragment that would retain the ability to be an antagonist of PP2A/mAKAP and maintain the level of phosphorylation of SRF.  Understanding the physical basis for the claimed activity is critical to determining which of the peptides that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of molecules/peptides/fragments that have the desired antagonist activity.
Regarding the prior art, little is known with regards the fragments mAKAP that inhibit interaction of PP2A and mAKAP or any compound that inhibits this interaction.  However, Rababa’h (J Mol Biol. 2013 Sep 23; 425(18)) teaches that a single mutation in the mAKAP resulted in disruption of mAKAP binding to other proteins and in fact, a single other mutation enhanced binding to PPA2 (see abstract).   Thus single mutations can dramatically affect the properties of the peptide and alter the binding capabilities.
Taken as a whole, the structure/function relationship regarding the peptides/molecules encompassed by the instant claims and the desired property of inhibiting anchoring of PP2A to mAKAP and maintaining a level of phosphorylation of SRF is not sufficiently described.  As a result, it is impossible to predict, based on the specification, what molecules/peptides of mAKAP would have this activity.

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the molecule.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides that meet the structural requirements of the claims would also have the same functional properties inhibiting anchoring of PP2A to mAKAP and maintaining a level of phosphorylation of SRF.
The Applicant’s specification provides little guidance as to what nucleic acid/peptide sequences would have the desired functional properties.  
Conclusion

	In conclusion, only amino acids 2134-2314 and 2132-2319 of rat and human mAKAP satisfies the written description requirements of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 22-26 and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCartney (JBC, Vol. 270, No. 16, Issue of April 21, pp. 9327-9333, 1995).
McCartney discloses a vector comprising a DNA sequence encoding AKAP100 which comprises a fragment of human AKAP (see abstract, “Experimental Procedures”, page 9328, “Expression of Recombinant AKAP100).  McCartney teaches the sequence of AKAP100 comprises amino acids 2132-2319 of instant SEQ ID NO:8 (human AKAP) (see figure 1, amino acids 467-654).  Regarding the limitation of “that inhibits the anchoring of PP2A to mAKAP” in instant claim 16, McCartney teaches the identical sequence of the instant claims including amino acids 2132-2319 of mAKAP and thus, would inherently have the property of inhibiting the anchoring of PP2A to mAKAP.  
Regarding claims 17-20 and 31-32, McCartney teaches the sequence of AKAP100 comprises amino acids 2132-2319 of instant SEQ ID NO:8 (human AKAP) (see figure 1, amino acids 467-654).  
Regarding claims 22-26, McCartney teaches a vector encoding the sequence of AKAP100 comprises amino acids 2132-2319 of instant SEQ ID NO:8 (human AKAP) (see page 9328, “experimental Procedures”, “Expression of recombinant AKAP100”, figure 1, amino acids 467-654).
Regarding claims 29-30, the limitation of “maintains a level of phosphorylation on serum response factor (SRF)” is considered an intended use.  Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  Furthermore, the peptide of McCartney would inherently maintain a level of phosphorylation on serum response factor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20, 22-26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney (JBC, Vol. 270, No. 16, Issue of April 21, pp. 9327-9333, 1995) and Cell Biolabs Inc (https://www.cellbiolabs.com/adenoviral-expression, published online 2010).
McCartney discloses a vector comprising a DNA sequence encoding AKAP100 which comprises a fragment of human AKAP (see abstract, “Experimental Procedures”, page 9328, “Expression of Recombinant AKAP100).  McCartney teaches the sequence of AKAP100 comprises amino acids 2132-2319 of instant SEQ ID NO:8 (human AKAP) (see figure 1, amino acids 467-654).  Regarding the limitation of “that inhibits the anchoring of PP2A to mAKAP” in instant claim 16, McCartney teaches the identical sequence of the instant claims including amino acids 2132-2319 of mAKAP and thus, would inherently have the property of inhibiting the anchoring of PP2A to mAKAP.  
Regarding claims 17-20 and 31-32, McCartney teaches the sequence of AKAP100 comprises amino acids 2132-2319 of instant SEQ ID NO:8 (human AKAP) (see figure 1, amino acids 467-654).  
Regarding claims 22-26, McCartney teaches a vector encoding the sequence of AKAP100 comprises amino acids 2132-2319 of instant SEQ ID NO:8 (human AKAP) (see page 9328, “experimental Procedures”, “Expression of recombinant AKAP100”, figure 1, amino acids 467-654).
Regarding claims 29-30, the limitation of “maintains a level of phosphorylation on serum response factor (SRF)” is considered an intended use.  Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  Furthermore, the peptide of McCartney would inherently maintain a level of phosphorylation on serum response factor.
McCartney is silent to wherein the vector is AAV.  However, Cell Biolabs teaches that  “Recombinant adenoviruses have become a popular method for protein expression because the rate of infection and the subsequent yield of recombinant protein are typically quite high”.
It would have been obvious before the effective filing date of the claimed invention to try using adenoviral expression system for recombinant protein expression in vitro or in cells for studies with the AKAP100 protein of McCartney.  One of ordinary skill in the art would have been motivated to do so given that adenoviruses are a popular method for protein expression and yield high levels of protein expression.  There is a reasonable expectation of success given that AAV expression systems are routine and commonly used to successfully yield high levels of protein.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654